Citation Nr: 0031398	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-09 409	)	DATE
	)
	)


THE ISSUE


Eligibility for payment of attorneys fees from past-due 
benefits.



REPRESENTATION

K. M., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Esq.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

This matter came before the Board of Veterans' Appeals (the 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida for a determination as 
to whether an attorney fee may be paid out of past-due 
benefits pursuant to 38 U.S.C. § 5904(d).  In a June 1999 
decision, the Board concluded that the criteria under which a 
valid fee agreement may be executed between the veteran and 
the attorney as to representation before VA and the Board had 
been met, and that the criteria under which an attorney may 
be paid a fee for services by VA from past-due benefits 
awarded had been met.  The Board ordered that the attorney 
should be paid 20 percent of the past-due benefits.  The 
attorney appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2000, the Court vacated the Board's decision and remanded the 
matter to the Board with directions to dismiss the matter of 
direct-payment fee eligibility as referred to the Board by 
the RO, based upon the Court's holding in Scates v. Gober, 14 
Vet. App. 62 (2000) (en banc).


FINDINGS OF FACT

1.  The attorney and the veteran entered into a contingency 
fee agreement providing for direct payment of the attorney's 
fee by VA from any past-due benefits awarded to the veteran. 

2.  Following an award of past-due benefits, the RO referred 
this case to the Board for a decision concerning whether the 
attorney was eligible under 38 U.S.C.A. § 5904(d) for payment 
of a fee from the past-due benefits.

3.  The RO has not adjudicated this issue in accordance with 
the normal adjudication procedures.

CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 2000); Scates v. Gober, 14 
Vet. App. 62 (2000) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Scates v. Gober, 14 Vet. App. 62 (2000) (en banc), the 
Court held that all issues involving entitlement or 
eligibility for attorney fees under direct-payment 
contingency-fee agreements must first be addressed by the RO 
in accordance with the normal adjudication procedures and 
cannot be the subject of sua sponte or other original Board 
review.  Pursuant to the Court's instructions in the instant 
case, the Board must dismiss this matter for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d).


ORDER

The matter of the attorney's eligibility for direct payment 
of a fee from past-due benefits is dismissed.



		
	MARY GALLAGHER
Veterans Law Judge
 Board of Veterans' Appeals


 



